DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2022 has been entered.
 
Status of Claims and Other Notes
Claim(s) 108–112 and 114–138 is/are pending.
Claim(s) 108–112, 114, and 129–138 is/are being treated on their merits.
Claim(s) 115–128 is/are withdrawn from consideration.
Claim(s) 1–107 and 113 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 108–114 and 129–138 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 108–112, 114, and 129–138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 5,691,077 A) in view of Kawasoe et al. (US 2010/0136410 A1, hereinafter Kawasoe).
Regarding claim 108, 110, 111, and 133–136, Yu discloses a battery separator comprising
a trilayer microporous membrane (TABLE 8, C9/L1–50),
wherein the three layers are co-extruded in the absence of an oil or solvent (TABLE 1, C4/L14–38),
the trilayer microporous membrane comprises a polyethylene layer, a polypropylene layer, and a polyethylene layer, in that order, or a polypropylene layer, a polyethylene layer, and a polypropylene layer, in that order (TABLE 8, C9/L1–50), and
the microporous membrane having each of the following properties, prior to application of any coating to the membrane (TABLE 8, C9/L1–50):
a puncture strength of greater than or equal to 200 gf, greater than or equal to 300 gf, greater than or equal to 400 gf, between 300 and 800 gf, between 400 and 800 gf, between 300 and 700 gf, between 400 and 700 
a JIS Gurley greater than or equal to 20 s, between 50 and 300 s, or between 100 and 300s (TABLE 8, C9/L1–50).
Yu does not explicitly disclose:
wherein the polypropylene layers are made from a polypropylene having a molecular weight of at least 450,000, and
the microporous membrane having  a TD tensile strength of greater than or equal to 200 kg/cm2, greater than or equal to 250 kg/ cm2, between 250 and 1,000 kg/ cm2, between 300 and 900 kg/ cm2, between 400 and 800 kg/ cm2, or between 250 to 700 kg/ cm2;
wherein the trilayer microporous membrane is coated on at least one side, and
the coating optionally comprises a polymer and organic or inorganic particles;
wherein the JIS Gurley is between 50 and 300 s;
wherein the JIS Gurley is between 100 and 300 s;
wherein the TD tensile strength is between 250 and 1,000 kgf/cm2;
wherein the TD tensile strength is between 300 kgf/cm2 and 900 kgf/cm2;
wherein the TD tensile strength is between 400 kgf/cm2 and 800 kgf/cm2;
wherein the TD tensile strength is between 250 kgf/cm2 and 700 kgf/cm2.
Kawasoe discloses a separator including propylene layers made from a polypropylene having a molecular weight of at least 450,000 to improve the mechanical strength of the separator (see Mv, [0046]), wherein the trilayer microporous membrane is coated on at least one side, and the coating optionally comprises a polymer and organic or inorganic particles (see 2 and 700 kgf/cm2 (see tensile strength, [0037]) to prevent the separator from being torn (see tensile strength, [0037]) and a JIS Gurley between 100 and 300 s to improve the battery performance (see air permeability, [0034]). Yu and Kawasoe are analogous art because they are directed to battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery separator of Yu with the polypropylene molecular weight, coating, Gurley, and TD tensile strength of Kawasoe in order to improve the battery performance and mechanical strength of the separator.
Regarding claim 109, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the thickness of the microporous membrane is between 4 and 40 microns, between 4 and 30 microns, between 4 and 20 microns, or between 4 and 10 microns (TABLE 8, C9/L1–50).
Regarding claim 112, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 300 and 800 gf (TABLE 8, C9/L1–50).
Regarding claim 114, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 400 and 800 gf (TABLE 8, C9/L1–50).
Regarding claim 129, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 300 and 700 gf (TABLE 8, C9/L1–50).
claim 130, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 400 and 700 gf (TABLE 8, C9/L1–50).
Regarding claim 131, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 300 and 600 gf (TABLE 8, C9/L1–50).
Regarding claim 132, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 400 and 600 gf (TABLE 8, C9/L1–50).
Regarding claim 137, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the thickness is between 4 and 40 microns (TABLE 8, C9/L1–50).
Regarding claim 138, modified Yu discloses all claim limitations set forth above and further discloses a battery separator:
wherein the thickness is between 4 and 30 microns (TABLE 8, C9/L1–50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 108–112, 114, and 129–138 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725